                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH

 ANTHONY EVANS,

                        Plaintiff,                    MEMORANDUM DECISION &
                                                      DISMISSAL ORDER
 v.

 SALT LAKE COUNTY JAIL ADMIN.,                        Case No. 2:16-CV-1286-TS

                        Defendant.                    District Judge Ted Stewart




       Reviewing this prisoner civil-rights complaint under 28 U.S.C.S. § 1915A (2019), in an

Order dated April 29, 2019, the Court deemed it deficient. (Doc. No. 13.) The Court gave

directions for curing deficiencies, sent Plaintiff a "Pro Se Litigant Guide" (with a civil-rights

complaint form), and ordered deficiencies be cured within thirty days. The Court has since not

heard from Plaintiff; indeed, its Order was returned to sender, marked, “PRISONER

RELEASED” and “UNABLE TO FORWARD.” (Doc. No. 14.) The Court has not heard from

Plaintiff in more than two years--since June 12, 2017, when he filed a motion that was later

denied. (Doc. Nos. 10 & 12.)
       IT IS ORDERED that this action is DISMISSED without prejudice for failure to state a

claim under 28 U.S.C.S. § 1915(e)(2)(B)(ii) (2019), follow the Court’s Order, and to prosecute

this case, see DUCivR 41-2. This action is CLOSED.

              DATED this 9th day of July, 2019.

                                            BY THE COURT:




                                            JUDGE TED STEWART
                                            United States District Court




                                                                                                 2
